951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ruth LEWIS, A. Palmer Ifill, Esq., Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services.
No. 91-5009.
United States Court of Appeals, District of Columbia Circuit.
Dec. 4, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions for summary affirmance, the opposition thereto, the reply, the cross motion for summary reversal, and the opposition thereto, it is


2
ORDERED that the motions for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court found that Ifill's client had not authorized Ifill to file the petition for attorney's fees payable out of the client's past due benefits.   This finding is not clearly erroneous, and the district court did not abuse its discretion in denying Ifill a fee in these circumstances.   It is


3
FURTHER ORDERED that the cross motion for summary reversal be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.